MANAGED ACCOUNT SERIES BlackRock U.S. Mortgage Portfolio Investor A, Investor C and Institutional Shares (the “Fund”) Supplement dated June 1, 2015 to the Prospectus dated August 28, 2014 Effective immediately, BlackRock Advisors, LLC (“BlackRock”) has agreed to reduce the management fee payable by the Fund to BlackRock, the Fund’s investment manager, and has agreed to reduce existing contractual expense caps for Investor A and Investor C Shares and implement a contractual expense cap for Institutional Shares of the Fund. To achieve these expense caps, BlackRock has agreed to waive and/or reimburse fees or expenses if the Fund’s total annual fund operating expenses, excluding certain expenses described in the Prospectus, exceed a certain limit. Accordingly, the Fund’s Prospectus is amended as follows: The fee table and example under the section of the Prospectus entitled “Key Facts About BlackRock U.S. Mortgage Portfolio — Fees and Expenses of the Fund” are deleted in their entirety and replaced with the following: Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. You may qualify for sales charge discounts if you and your family invest, or agree to invest in the future, at least $25,000 in the fund complex advised by BlackRock Advisors, LLC (“BlackRock”) and its affiliates. More information about these and other discounts is available from your financial professional or your selected securities dealer, broker, investment adviser, service provider or industry professional (including BlackRock, The PNC Financial Services Group, Inc. (“PNC”) and their respective affiliates) (each a “Financial Intermediary”) and in the “Details About the Share Classes” section on page 20 of the Fund’s prospectus and in the “Purchase of Shares” section on page II-70 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Investor A Shares Investor C Shares Institutional Shares Maximum Sales Charge (Load) Imposed on Purchases (as percentage of offering price) 4.00% None None Maximum Deferred Sales Charge (Load) (as percentage of offering price or redemption proceeds, whichever is lower) None
